Citation Nr: 1207159	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  03-36 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased rating for diabetes mellitus with erectile dysfunction and non-proliferative diabetic retinopathy, rated 20 percent disabling until November 4, 2004, and 40 percent disabling thereafter, to include consideration of entitlement to a separate rating for cirrhosis of the liver.  

2.  Entitlement to a rating in excess of 10 percent for hypertension.

3.  Entitlement to an increased rating for peripheral neuropathy of the right lower extremity, rated 20 percent disabling prior to March 29, 2011 and 30 percent disabling thereafter on a schedular basis.

4.  Entitlement to an increased rating for peripheral neuropathy of the left lower extremity, rated 20 percent disabling prior to March 29, 2011, and 30 percent disabling thereafter on a schedular basis.

5.  Entitlement to an increased rating for peripheral neuropathy of the right lower extremity on an extraschedular basis.

6.  Entitlement to an increased rating for peripheral neuropathy of the left lower extremity on an extraschedular basis.

7.  Entitlement to a total disability rating by reason of individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1971 to July 1972, from July 1976 to July 1978, and from August 1980 to April 1991.

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Regional Office (RO) in Roanoke, Virginia.  The claim was remanded for additional development in August 2009 and has now been returned to the Board for appellate disposition.

The issues of entitlement to an increased rating for diabetes mellitus with erectile dysfunction and non-proliferative diabetic retinopathy, rated 20 percent disabling until November 4, 2004 and 40 percent disabling thereafter (to include consideration of a separate rating for cirrhosis of the liver), entitlement to a rating in excess of 10 percent for hypertension, entitlement to extra schedular ratings for peripheral neuropathy of the right and left lower extremities, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to March 29, 2011, the Veteran's peripheral neuropathy of the right lower extremity was not shown to be productive of impairment greater than moderate incomplete paralysis of the sciatic nerve.

2.  From March 29, 2011, the Veteran's peripheral neuropathy of the right lower extremity is not shown to have been productive of impairment equivalent to moderately severe incomplete paralysis of the sciatic nerve.

3.  Prior to March 29, 2011, the Veteran's peripheral neuropathy of the left lower extremity was not shown to be productive of impairment greater than moderate incomplete paralysis of the sciatic nerve.

4.  From March 29, 2011, the Veteran's peripheral neuropathy of the left lower extremity is not shown to have been productive of impairment equivalent to moderately severe incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 20 percent prior to March 29, 2011, and in excess of 30 percent thereafter, for peripheral neuropathy of the right lower extremity, were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.124a, Diagnostic Code 8520 (2011).

2.  The schedular criteria for a rating in excess of 20 percent prior to March 29, 2011, and in excess of 30 percent thereafter, for peripheral neuropathy of the left lower extremity, were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.124a, Diagnostic Code 8520 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants with substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.   

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 (2004).  However, the VCAA notice requirements may be satisfied notwithstanding errors in the timing or content of the notice if such errors are not prejudicial to the claimant.  Id at 121.  Further, a defect in the timing of the notice may be cured by sending proper notice prior to a re-adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion interpreting Pelegrini as requiring the Board to ensure that proper notice is provided unless it makes findings regarding the completeness of the record or other facts that would permit the conclusion that the notice error was harmless.  See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit reaffirmed the importance of proper VCAA notice in Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and its progeny instruct that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents, is required to meet the VCAA's notification requirements.  Id at 1320.  However, VCAA notification does not require a pre-adjudicatory analysis of the evidence already contained in the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 537, 541 (2006).   

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice requirements are applicable to all five elements of a service connection claim.  Thus, the Veteran must be notified that a disability rating and effective date for the award of benefits will be assigned if service connection for a claimed disability is awarded.  Id at 486.     

In this case, the Veteran was sent a letter in September 2003, prior to the rating decision that is appealed herein, which explained the respective duties of VA and the claimant with respect to obtaining evidence in support of his claim.  In August 2009 the Veteran was sent another letter providing this information.  The August 2009 letter also explained how VA assigns disability ratings and included the specific diagnostic criteria applicable to the disabilities for which the Veteran was claiming increased ratings.  The Veteran was also sent a letter in January 2011 which again explained VA's duty to assist the Veteran with obtaining evidence in support of his claims.  It also explained the general manner whereby VA assigns disability ratings and effective dates for service connected disabilities.  The Veteran's claim was thereafter readjudicated in a supplemental statement of the case (SSOC) which was dated in May 2011, thereby curing any pre-decisional notice error.

In addition to its duties to provide the aforementioned notices, VA also must make reasonable efforts to assist the claimant with obtaining the evidence that is necessary in order to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA has of record evidence including service treatment records, VA treatment records, private treatment records, and VA examinations which sufficiently documented the symptoms and functional effects of the Veteran's peripheral neuropathy of the lower extremities.  

The RO assigned 30 percent ratings for each of the Veteran's lower extremities.  Although 38 C.F.R. § 4.124a, diagnostic code 8520 does not provide for a 30 percent rating, the RO assigned that rating by adding an extra 10 percent pursuant to Deluca v. Brown, 8 Vet. App. 202 (1995).  

 Increased Rating

The Veteran contends that the peripheral neuropathy of his lower extremities is more severe than is contemplated by the ratings assigned therefore.  These disabilities were each rated 20 percent disabling prior to March 29, 2011 and 30 percent disabling thereafter.  The Veteran was granted separate ratings for his peripheral neuropathies of the lower extremities effective September 30, 2002.  Prior to that time, these conditions were included in the Veteran's rating for diabetes.

Disability ratings are determined by applying criteria that are set forth in the VA's Schedule for Rating Disabilities (38 C.F.R. Part 4).  Ratings are based on average impairments of earning capacity resulting from particular diseases and injuries and the residuals thereof in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities are described utilizing diagnostic codes set forth in 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

Where entitlement to compensation for a service-connected disease or injury already has been established and entitlement to an increase in the disability rating is at issue, the present level of disability is of primary importance.  See, e.g., Franciso v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's peripheral neuropathy of the bilateral lower extremities is rated analogous to 38 C.F.R. § 4.124a, diagnostic code 8520.  A 20 percent rating applies for moderate incomplete paralysis of the sciatic nerve.  A 40 percent rating applies for moderately severe incomplete paralysis of the sciatic nerve.  A 60 percent rating applies for severe incomplete paralysis of the sciatic nerve with marked muscular atrophy.  An 80 percent rating applies for complete paralysis of the sciatic nerve.  When paralysis is complete, the foot dangles and drops, there is no active movement possible of muscles below the knee, and flexion of the knee is weakened or (very rarely) lost. 

The term incomplete paralysis indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a, schedule of ratings, diseases of the peripheral nerves. 

The Veteran was examined by VA with respect to his diabetes in November 2002; this exam included consideration of his symptoms of peripheral neuropathy of the lower extremities.  At that time, the Veteran reported daily flares of diabetic neuropathy pain in his thigh area.  Specifically, the Veteran reported pain of peripheral neuropathy in his lateral femoral cutaneous nerve distribution on both thighs.  The Veteran reported daily flare ups of pain that he described as burning in nature.  Precipitating factors were walking.  Aggravating factors were standing.  Alleviating factors were rest.  The Veteran took medications to treat his neuropathic pain.  He reported burning pain and fatigue during flare ups.  There was no functional loss during the flare ups.  The Veteran reported that his activities of daily living were affected in that he needs to take breaks during the day, secondary to the flare ups of his peripheral neuropathy of the lower extremities.

A physical examination revealed that the Veteran had sensory impairment in the lateral femoral cutaneous nerves of both legs.  However there was no fine motor or motor dysfunction.  No joints were affected.

In his notice of disagreement dated in September 2003, the Veteran related that he could not stand to be walking or standing in any position for one half hour without hurting and that he would need to sit down until the hurting went away.  He reported that his doctors told him that in a few more years he would not be able to stand at all.  

On his VA Form 9 dated in October 2003, the Veteran related that his diabetic peripheral neuropathy caused extreme pain on a daily basis and this has not been relieved by medication.  It reportedly caused him difficulty walking and functioning.  He had periods when the pain got so bad that he was unable to continue to walk and must sit down and put his legs up and hope that the pain will ease.  His job requires him to walk and so his peripheral neuropathy of the lower extremities had become a disabling factor in his life. 

In a letter that was received by VA in December 2003 the Veteran reported that his diabetic neuropathy causes him daily pain that was not relieved by medication.  His physicians told him that there is little else they could do for him.  He reiterated the information in his October 2003 VA Form 9.  He related that on one occasion the pain in his legs was so bad that he went to the emergency room.  VA treatment records document this visit.  He reportedly had to miss work due to the pain and all he could do was sit home and suffer with the pain.

The Veteran was afforded a VA peripheral nerves exam in March 2005.  The Veteran reported burning and tingling of the feet.  He has pain in his feet if he stands for long periods of time, which he cannot do.  The Veteran reported that he experienced symptoms daily.  He has to move his toes a lot attempting to get the sensation back in them.  He was given a pain block for the neuropathies in his legs at the VA pain clinic.  He was unable to stand for long periods of time due to the pain in his feet.  Upon examination the Veteran was unable to detect sharp pain of the bilateral feet, which he identified as dull and light touch was absent of the bilateral feet.  Vibratory sensation was intact on the right but absent on the left.  He had strength of 5 out of 5 in his lower extremities.  Protective sensation of the feet was diminished bilaterally on assessment.  

VA treatment records reflect pain in the thigh area and diminished sensation in the thigh area.

The Veteran was reexamined in December 2007.  At that time, it was noted that the Veteran had thin skin and absent hair on his lower extremities.  Color and temperature were normal.  There were no ulcers.  Dorsalis pedis pulse and posterior tibial pulse were normal.  On the left side, there was no motor or sensory loss.  Left sides patellar reflex was 1+ and left sided Achilles reflex was 2+.  On the right, there was no motor loss.  There was sensory loss in that the Veteran was nonresponsive to light touch and vibration on the dorsal and plantar aspects of the right foot.  Right sided patellar reflex was 0 and right sided Achilles reflex was 2+.  

The Veteran was reexamined on March 29, 2011.  At that time, there was decreased pinprick and filament response in the toes, ankles, and balls of the Veteran's feet.  He denied dysethesias.  He had decreased coordination related to neuropathy, an antalgic gait, and negative Romberg's.  The Veteran's peripheral neuropathy of the lower extremities caused decreased mobility, decreased strength, and pain.  This caused difficulty with mobility and procioception.  

For the period prior to March 29, 2011, the evidence does not show that the Veteran had more than moderate incomplete paralysis of the sciatic nerve.  The Veteran's primary symptom was thigh pain as well as loss of sensation in the feet.  The Veteran's symptoms were primarily sensory.  Strength in the lower extremities was normal.  The was no loss of mobility of any joint and the Veteran retained full use of his lower extremities.

Beginning March 29, 2011, the Veteran was assigned a 30 percent rating for each lower extremity by the RO to compensate him for loss of coordination and strength in the lower extremities, although his largely sensory involvement of the involved nerve, which was analogized to the sciatic nerve, was not more severe than moderate incomplete paralysis of the nerve.  The evidence does not show that the Veteran's peripheral neuropathy of the lower extremities was moderately severe in nature during this period.  His symptoms remained primarily sensory in nature, with diminished sensitivity to pinprick and filament response in the toes, ankles, and balls of feet.  While this caused some lack of coordination, and there was some diminished strength, this is contemplated in the 30 percent rating that was assigned for each lower extremity.  The Veteran still retained full mobility of his legs and feet.  

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine is inapplicable in the instant case because the preponderance of the evidence is against the Veteran's claim. See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  Accordingly, increased ratings for peripheral neuropathy of the left and right lower extremities are denied.


ORDER

An increased schedular rating for peripheral neuropathy of the right lower extremity, rated 20 percent disabling prior to March 29, 2011, and 30 percent disabling thereafter, is denied.

An increased schedular rating for peripheral neuropathy of the left lower extremity, rated 20 percent disabling prior to March 29, 2011, and 30 percent disabling thereafter, is denied.




REMAND

As previously noted, this case was remanded by the Board in August 2009.  A Veteran has a right to substantial compliance with the instructions that are set forth in a Board remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); See also Dyment v. West 13 Vet. App. 141, aff'd sub nom Dyment v. Principi, 287 F.3d 1377, 147 (2002) (remand not required under Stegall where Board's remand instructions were substantially complied with).   

The August 2009 remand specifically instructed the RO to consider whether extraschedular ratings for the Veteran's disabilities were appropriate.  The rating decision from after the May 2011 remand is silent for extraschedular consideration of the Veteran's peripheral neuropathy, diabetes and hypertension.  Because the RO did not substantially comply with the instructions set forth in the August 2009 remand with respect to these disabilities, remand is required.  

The Board also notes that the March 2011 VA examination suggested that there may be link between the Veteran's diabetes and his cirrhosis of the liver.  The record does not reflect that the RO considered whether service-connection and/or a separate rating for cirrhosis of the liver is appropriate. 

Furthermore, in Rice v. Shinseki, 22 Vet. App. 447 (2009) the Court held that consideration of TDIU is an element of an increased rating claim.  Here, the August 2009 remand referred the issue of TDIU to the RO for consideration and that claim was later denied.  However, the March 2011 VA examination, which took place after the denial of the Veteran's TDIU claim, contained an opinion that the Veteran was unable to work due to his service connected diabetes and its complications.  Thus, the facts of this case specifically raise the issue of entitlement to TDIU and this claim should be adjudicated on remand.  




Accordingly, the case is REMANDED for the following action:

1.   The RO/AMC should readjudicate the Veteran's claims for higher ratings for his diabetes and hypertension, and his claim for an extra-schedular rating for peripheral neuropathy.  This should consider whether the Veteran is entitled to separate compensable ratings for complications of his diabetes, including whether he is entitled to a separate rating for cirrhosis of the liver.  As set forth in the August 2009 remand, the RO/AMC should specifically address whether extraschedular consideration is warranted for the Veteran's disabilities.

2.  The RO/AMC should readjudicate the Veteran's claim for TDIU in light of the March 2011 VA examination.  

3.  If any benefit sought on appeal remains denied, the RO/AMC should furnish the Veteran and his representative with a supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


